Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to amendment filed 09/07/2022. No claims have been added. Claims 1, 8, 10-11, 14 and 18-20 have been amended. No claims have been canceled. Claims 1-20 are still pending in this application. 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PAT # 9,286,907 B2) and further in view of Thyssen (Pub.No.: 2014/0286497 A1). 

Regarding claim 1, Yang teaches a system for reducing unwanted noise in an electronic audio signal, the system (see abstract and col. 10, lines 5-14) comprising:

a computing device (col. 10, lines 5-14 and Fig. 10) including:
a processor (col. 10, lines 5-14 and Fig. 10); 
a memory device (col. 10, lines 5-14 and Fig. 10); and 
an electronic device in electronic communication with and separate from the computing
device, the electronic device including a sensor (col. 4, lines 26-32 and lines 50-56, col. 10, lines 38-44);
wherein the memory device includes electronic instructions encoded thereon that, when
executed by the processor (see col. 10, lines 18-22), cause the computing device to: 
detect a source of a target noise using the sensor of the electronic device (reads on keyboard activity detector element 206, see col. 4, lines 26-32 and col. 3, lines 41-67); 
receive an audio signal produced by the microphone of the computing device, the audio signal including a representation of the target noise (see col. 3, lines 58-61); and 
modify the audio signal to reduce the representation of the target noise in the audio signal (see col. 3, lines 24-50 and col. 41-12).

Yang features already addressed in the above rejection. Although Yang teaches keyboard activity detector element 206, see col. 4, lines 26-32 and col. 3, lines 41-67 and "multiple microphones" and "other computers” (col. 4, Il. 15-56; col. 10, Il. 38-44), however Yang does not teach, the other microphone in the computing device and “detect a source of a target noise using the sensor of the electronic device”, as recited in claim 1.  

However, Thyssen teaches a device (e.g., a communication device) may operate in a speakerphone mode during a communication session, such as a phone call, in which a near-end user provides speech signals to a far-end user via an up-link and receives speech signals from the far-end user via a down-link. The device may receive audio signals from two or more microphones, and the audio signals may comprise audio from a desired source (DS) (e.g., a source, user, or speaker who is talking to a far-end participant using the device) and/or from one or more interfering sources (e.g., background noise, far-end audio produced by a loudspeaker of the device, other speakers in the acoustic space, and/or the like). Situations may arise in which the DS and/or the interfering source(s) change position relative to the device (e.g., the DS moves around a conference room during a conference call, the DS is holding a smartphone operating in speakerphone mode in his/her hand and there is hand movement, etc.). The embodiments and techniques described provide for improvements for tracking the DS, improving DS speech signal quality and clarity, and reducing noise and/or non-DS audio from the speech signal transmitted to a far-end user [0034] communication device, the described embodiments may be applied to a variety of products that employ multi-microphone noise suppression for speech signals. Embodiments may be applied to portable products, such as smart phones, tablets, laptops [0049].
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing a separate microphone in a communication device such as a laptop capable of receiving audio signals from two or more microphones, and the audio signals microphone, as taught by Thyssen, into the teaching of Yang in order to minimize the size of the device.   
Regarding claim 2, the combination of Yang in view of Thyssen teaches wherein:
the computing device includes a keyboard (see Yang col. 4, lines 1-32);
the target noise is a sound originating from the keyboard (see col. 4, lines 1-32);
the representation of the target noise is a recording of the target noise (see Yang col.9 lines 49-59); and
modifying the audio signal includes at least partially canceling out the recording of the
target noise in the audio signal (see Yang col.9 lines 49-59).

Regarding claim 4, the combination of Yang in view of Thyssen teaches wherein the sensor includes a second microphone configured to detect the target noise, and wherein detecting production of the target noise includes receiving an audio signal produced by the second microphone including a second representation of the target noise (see Yang col. 9, lines 49-59).

Regarding claims 7, the combination of Yang in view of Thyssen teaches wherein the electronic device includes a peripheral input device for the computing device (see Yang col. Col. 4, lines 15-32).

Claim(s) 3 and 5-6 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PAT # 9,286,907 B2) in view of Thyssen (Pub.No.: 2014/0286497 A1) and further in view of Wexler et al. (Pub.No.: 2021/0398539 A1). 

Regarding claim 3, Yang and Thyssen features already taught in the above rejection. Neither Yang nor Thyssen specifically teach “wherein the sensor includes an imaging device, and wherein detecting the source of the target noise includes detecting an object in an image sensed by the imaging device” as recited in claim 3.
However, Wexler teaches in system and method for processing audio and video, a camera-based directional hearing aid may be provided for selectively amplifying sounds based on a look direction of a user. The hearing aid may communicate with an image capturing device, such as apparatus 110, to determine the look direction of the user. This look direction may be used to isolate and/or selectively amplify sounds received from that direction (e.g., sounds from individuals in the user's look direction, etc.). Sounds received from directions other than the user's look direction may be suppressed, attenuated, filtered or the like (see [0130]).

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of detecting a noise from an image capturing device, as taught by Wexler into the teachings of Yang in view of Thyssen in order to suppress, attenuate or, filter undesired or unwanted voices or noises. 

Claim 5 recites “wherein the sensor is configured to detect a position or a movement of the electronic device, and wherein detecting production of the target noise includes detecting a change in position of the electronic device or a movement of the electronic device via the sensor”. Yang and Thyssen features already taught in the above rejection. The combination of Yang and Thyssen does not specifically teach “wherein the sensor is configured to detect a position or a movement of the electronic device, and wherein detecting production of the target noise includes detecting a change in position of the electronic device or a movement of the electronic device via the sensor” as recited in claim 5.

However, Wexler teaches in system and method for processing audio and video, a camera-based directional hearing aid may be provided for selectively amplifying sounds based on a look direction of a user. The hearing aid may communicate with an image capturing device, such as apparatus 110, to determine the look direction of the user. This look direction may be used to isolate and/or selectively amplify sounds received from that direction (e.g., sounds from individuals in the user's look direction, etc.). Sounds received from directions other than the user's look direction may be suppressed, attenuated, filtered or the like (see [0130, 055 and 0065]).

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of detecting a noise from an image capturing device determining the direction of the user look, as taught by Wexler into the teachings of Yang in order to suppress, attenuate or, filter undesired or unwanted voices or noises. 

Claim 6 recites “the combination of Yang and Wexler teaches wherein the electronic device includes a wearable electronic device”. Yang features already taught in the above rejection. Yang does not specifically teach “the combination of Yang and Wexler teaches wherein the electronic device includes a wearable electronic device” as recited in claim 6.

 However, Wexler teaches in system and method for processing audio and video, a technological advancements make it possible for wearable devices to automatically capture images and audio, and store information that is associated with the captured images and audio (see [0003] and [0246] of Wexler).

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of having a electronic device to be a wearable device, as taught by Wexler into the teaching of Yang in view of Thyssen, in order to provide to allow the users wearing the device to digitally record aspects and personal experiences which leads to a significant benefits in other fields (e.g., business, fitness and healthcare, and social research)  by tracking daily activities, may be improved with capability to enhance one's interaction in his environment with feedback and other advanced functionality based on the analysis of captured image and audio data. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PAT # 9,286,907 B2) in view Georganti et al. (Pub.No.: 2022/0257162 A1). 

Regarding claim 8, Yang teaches a method of managing sounds while teleconferencing, the method (col. 1, lines 43-45) comprising:

recording an audio signal via a microphone of a source computer (see col. 1, lines 45-46);

detecting a wanted sound in the audio signal and an unwanted sound in the audio signal,
wherein the wanted sound is created by the sound source detected via the sensor (see col. 1, lines 46-48, col. 3 lines 58-64 and col. 4, lines 61-66); and 
and transmitting the audio signal to a destination computer (see col. 1, lines 11-22).

Yang features already taught in the above rejection. Yang does not specifically teach “sensing a sound source via a sensor comprising a movement sensor includes detecting a movement pattern from the movement sensor”.

However, Georganti the sensor information provided from one of the sensors (e.g. microphone 20 or movement and other sensors 50), which can be employed to identify a happy moment, can also be employed to learn about the sensor information provided by another sensor typically occurring during happy moments. Any machine learning (ML) algorithm may be suitable. For instance, the ML algorithm may find that laughing (detected by a microphone 20) is correlated with a specific movement pattern of the user (detected by the movement sensor), which then can be learned. After the learning, the movement pattern can be employed to identify the happy moment independently from the sound information and/or to enhance the reliability of the happiness detection based on both sound and movement information [0077].  

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to include a movement sensor to detect, as taught by Georganti, into the teaching of Yang in order to detect movement pattern of the user and identify sound information. Also, note that Yang does not specifically teach “amplifying the wanted sound in the audio signal relative to the unwanted sound”. However, since Yang already teaches reducing the sound of one component automatically, thus it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to consider the feature of “amplification” to be obvious within the teaching of Yang because reducing the sound of one component automatically leads to a perceived amplification of the other component. 

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PAT # 9,286,907 B2) in view of Georganti et al. (Pub.No.: 2022/0257162 A1) and further in view of Wexler et al. (Pub.No.: 2021/0398539 A1). 

Claim 9 recite “wherein detecting the sound source comprises detecting a person via the sensor, and wherein the wanted sound comprises a vocal sound and the unwanted sound comprises a non-vocal sound”. Yang and Georganti features already taught in the above rejection. Neither Yang nor Georganti specifically teach wherein detecting the sound source comprises detecting a person via the sensor, and wherein the wanted sound comprises a vocal sound and the unwanted sound comprises a non-vocal sound” as recited in claim 9.

 However, Wexler teaches in system and method for processing audio and video, a processor 210 may determine that sound 1820 (which may correspond to the voice of an individual 1810, or to noise for example) is within region 1830, see [0140]).

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of recognizing vocal from non-vocal (i.e., noise), as taught by Wexler into the teaching of Yang in view of Georganti, in order to provide eliminate noise from user vocal sound. 

Regarding claim 10, Yang and Georganti and Wexler teaches wherein the movement sensor is part of a device separate from, and in electrical communication with, the source computer (see Georganti [0077]).  

Regarding claim 11, the combination of Yang and Georganti and Wexler teaches wherein detecting the sound source includes identifying physical act based on the movement pattern, and wherein the unwanted sound includes a noise produced by a person using the computer input device (see Yang [0034] and Georganti [0077] and [0130, 055 and 0065] of Wexler)


Regarding claim 12, the combination of Yang and Georganti and Wexler teaches detecting a position of user relative to the source computer via the sensor, where in the wanted sound is amplified based on position of the user relative to the source computer (see Georganti [0077] and [0130, 055 and 0065] of Wexler which reads on sounds received from directions other than the user's look direction may be suppressed, attenuated, filtered or the like).

Regarding claim 13, the combination of Yang and Georganti and Wexler teaches wherein detecting the sound source includes detecting a movement or change in position of the source computer via the movement sensor (see Wexler [0130, 055 and 0065] and Georganti [0077]).

	Claim(s) 14-20/are rejected under 35 U.S.C. 103 as being unpatentable over Xu RonGqiang CN106653041 in view of in view Georganti et al. (Pub.No.: 2022/0257162 A1). 

Regarding claim 14, Xu RonGqiang teaches computing device, comprising:
a microphone (see Fig. 1 and [0029]);
a processor in electronic communication with the microphone (see Fig. 1 and [0029]);
a memory device in electronic communication with the processor, the memory device
comprising instructions encoded thereon that, when executed by the processor (see [0008]), cause the computing device to:
 receive an audio signal produced by the microphone, the audio signal including a representation of a target noise (see [0039-0041]); 
identify a source of a target noise (see [0055]); and
 modify the audio signal to change the representation of the target noise in the audio signal (see [0024-0025] and [0078-0030]).

Xu RonGqiang features already addressed in the rejection of claim 14. Xu RonGqiang does not specifically teach “Movement sensor” and “obtain movement signal via the movement sensor” as recited in claim 14. 

However, Georganti the sensor information provided from one of the sensors (e.g. microphone 20 or movement and other sensors 50), which can be employed to identify a happy moment, can also be employed to learn about the sensor information provided by another sensor typically occurring during happy moments. Any machine learning (ML) algorithm may be suitable. For instance, the ML algorithm may find that laughing (detected by a microphone 20) is correlated with a specific movement pattern of the user (detected by the movement sensor), which then can be learned. After the learning, the movement pattern can be employed to identify the happy moment independently from the sound information and/or to enhance the reliability of the happiness detection based on both sound and movement information [0077].  

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to include a movement sensor to detect, as taught by Georganti, into the teaching of Xu RonGqiang in order to detect movement pattern of the user and identify sound information. 

Regarding claim 15, the combination of Xu RonGqiang in view of Georganti teaches wherein modifying the audio signal includes at least partially canceling the representation of the target noise in the audio signal (see Xu RonGqiang [0024-0025] and [0073-0084]).

Regarding claim 16, the combination of Xu RonGqiang in view of Georganti teaches wherein modifying the audio signal includes isolating the representation of the target noise in the audio signal (see Xu RonGqiang [0024-0025] and [0073-0084]).

Regarding claim 17, the combination of Xu RonGqiang in view of Georganti teaches wherein isolating the representation of the target noise comprises beamforming microphones to the source of the target noise (see Xu RonGqiang [0024-0025] and [0073-0084]).

Regarding claim 18, the combination of Xu RonGqiang in view of Georganti teaches wherein identifying the source includes identifying movement pattern in a movement signal (see Georganti [0077]).

Regarding claim 19, the combination of Xu RonGqiang in view of Georganti teaches wherein the movement pattern corresponds to a physical activity (see Georganti [0077]).

Regarding claim 20, the combination of Xu RonGqiang in view of Georganti teaches wherein the target noise includes a human vocal sound, and wherein identifying the source includes detecting a noise making action in the movement pattern (reads on detecting laughing, see Georganti [0077]).

Response to Arguments
3.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652